department of the treasury internal_revenue_service washington d c se t eo ra t contact person identification_number telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date uil employer_identification_number legend a m n o x bb dear ------------------ this is in response to x's request for a ruling under sec_507 of the internal_revenue_code submitted by x's legal_representative facts x is an organization described in sec_501 of the code and classified as a private_operating_foundation under sec_4942 x has given notice to the internal_revenue_service that it intends to terminate its private_foundation_status assuming it receives classification under sec_509 as a non-private foundation and under sec_170 as an educational_organization x was established in the state of m by a as a charitable_trust for the purpose of fostering alternative programs of education for children to be held in and around n o in the field of marine aquaculture x partners with local schools to provide an alternative curriculum during the school year for students who have difficulty succeeding in the traditional school environment x offers these classes to approximately students on an ongoing basis x also offers a variety of summer classes to local children on various topics relating to aquaculture and marine biology x also provides hour-long educational outreach programs to regional schools libraries and nonprofit groups x's instructional programs are taught by a staff of three full-time marine science educators its facilities include classroom space laboratory facilities and growing areas for fish the facilities are periodically open to the public for guided tours open houses and special events during the course of the school year each class runs its own simulated small_business as part of the collaborative learning experience developed by x instructors in cooperation with the public school system of n o school system x's enrollment is regular consistent and held in the place where its educational activities are carried on there are presently four classes of students from local secondary schools in regular attendance at x making up a total enrollment of approximately students a board_of trustees board governs x x has six members on its board four of these members are from the general_public and two from a’s family the board members from the general_public include persons with appropriate legal financial and business expertise and persons with local and national reputations in fields relevant to x’s mission it is not expected that x's board_of directors will at any time in the future become dominated by persons who are descendants or relatives of a x uses a calendar_year for its operations x seeks funding from government agencies and public_charities to support its educational programs and will continue to do so it is also actively pursuing options for partnering with local schools to seek funding for joint programs its ongoing commitment to these efforts and to all the other fundraising activities described above demonstrates that x is operated to attract new and additional public and governmental support on a continuous basis x states that it anticipates that during and after the 60-month termination period its main sources of support will be from contributions from individual foundation government and corporate donors and income from its programs and activities x states that it will continue providing educational activities during this time period to the general_public x states that there have not been either willful repeated acts or failures to pay or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code ruling requested x can be expected to meet the requirements of sec_507 of the code during the 60-month period beginning bb by operating as an educational_organization described in sec_170 law sec_170 of the code describes an organization as an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at a place where its educational activities are regularly carried on sec_1_170a-9 of the income_tax regulations describes educational organizations and organizations for the benefit of certain state and municipal colleges and universities it states that an educational_organization is described in sec_170 of the code if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the term includes institutions such as primary secondary preparatory or high schools and colleges and universities it includes federal state and other public-supported schools which otherwise come within the definition it does not include organizations engaged in both educational and noneducational activities unless the latter are merely incidental to the educational activities sec_507 of the code provides that the status as a private_foundation of any organization with respect to which there have not been either willful repeated acts or failures to pay or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code shall be terminated if i the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii the organization notifies the secretary in such manner as the secretary may by regulations prescribe before the commencement of the 60-month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the secretary in such manner as the secretary may by regulations prescribe immediately after the expiration of the 60-month period that it has complied with sec_507 of the code sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in sections vii and viii of that code section and an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees sec_1_507-2 of the regulations provides generally that under sec_507 of the code an organization can terminate its private_foundation_status if the organization i meets the requirements of sec_509 or by the end of the 12-month_period as extended by paragraph c i of this section beginning with its first taxable_year which begins after date or for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii is in compliance with sec_507 and subparagraph of this paragraph properly notifies the district_director before the commencement of such 12-month or 60-month period or before date that it is terminating its private_foundation_status and iii properly establishes immediately after the expiration of such 12-month or 60-month period that such organization has complied with the requirements of sec_509 or by the end of the 12-month_period or during the 60-month period as the case may be in the manner described in subparagraph of this paragraph sec_1_507-2 of the regulations provides that in order to meet the requirement of sec_507 for the 60-month termination period as a sec_509 or organization an organization must meet the requirements of sec_509 or as the case may be for a continuous period of at least calendar months sec_1_507-2 of the regulations provides that an organization which provides notice that it is commencing a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 of the code during the 60-month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the month period the issuance of the ruling will be discretionary with the commissioner sec_1_507-2 of the regulations provides that in determining whether an organization can reasonably be expected to meet the requirements of sec_507 i of the code for the 60-month period the basic consideration is whether its organizational structure proposed programs or activities intended method of operation and projected sources of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and sec_1_507-2 of the regulations during the 60-month period in making such a determination all pertinent facts and circumstances shall be considered revrul_72_430 c b states that an organization that provides an elementary education for children may meet the requirements for an educational_organization even though it has no formal course program or formal classroom instruction and therefore is not considered a private_foundation under sec_509 of the code revrul_73_430 1973_2_cb_362 states that a preschool children's day-care center operated as an activity of a community development_corporation exempt from federal_income_tax as an organization described in sec_501 of the code and meeting the requirements relating to faculty curriculum and enrolled student body qualifies as a nonprofit_educational_organization for purposes of the exemption from the retailers manufacturers and communications taxes revrul_73_434 1973_2_cb_71 states than an organization exempt from tax under sec_501 of the code that has full-time instructors who regularly conduct a 26-day survival course mostly out-of-doors to teach young people how to survive in a natural environment is an educational_organization within the meaning of sec_170 and therefore is not a private_foundation by reason of sec_509 analysis x states that there have not been either willful repeated acts or failures to pay or a willful x’s primary function is the formal instruction of students in the science and practice of x plans to operate as an educational_organization under sec_170 of the during the course of the school year each class runs its own simulated small_business as and flagrant act or failure to act giving rise to liability for tax under chapter of the code code aquaculture this function has remained unchanged since x's inception and remains central to its mission for the future x teaches practical science and more particular practical biology to high school students also x continually seeks to expand the attendance and scope of academic-year aquaculture program therefore x satisfies the formal instruction component of an educational_organization described under sec_170 of the code and reg sec_1_170a-9 x’s educators possess both academic credentials in environmental sciences and practical experience in the aquaculture field x’s educators serve as the regular instructors to students in the academic-year aquaculture program they develop the curriculum for each class teach regular lessons and supervise all of the students' activities in the classroom greenhouse and laboratory therefore x's full-time staff of aquaculture teachers constitute a regular faculty satisfying the regular faculty component of an educational_organization under sec_170 of the code part of the collaborative learning experience developed by x instructors in cooperation with the school system the curriculum for x's aquaculture program meets the requirement of a regular curriculum because it is operated in coordination with the local school system to integrate classroom-based instruction with rigorous practical training in the laboratories to educate students in the science technology and business of sea farming x's summer courses and community outreach programs are consistent with this classification as an educational_organization because they complement the organization's primary activity of providing formal instruction in aquaculture x's overall program of instruction throughout the school year and its summer courses and outreach programs complement and promote the core aquaculture curriculum offered to alternative education students during the academic year in revrul_73_430 supra the d aily planned subjects and group activities of a children's daycare center were found to satisfy the formal curriculum requirement in addition in revrul_72_430 supra since it develops an individualized course of study for each child based on his needs and aptitudes an organization providing elementary education for children meets this requirement even though it has no formal course program therefore x's intensive alternative education program satisfies the regular curriculum component of an educational_organization under sec_170 of the code x's enrollment is regular consistent and held in the place where its educational activities are carried on there are presently four classes of students from local secondary schools in regular attendance at x making up a total enrollment of approximately students the service construed the requirement that an educational_organization normally maintains a regular faculty and curriculum under sec_170 of the code in revrul_73_434 supra to include an organization that conducted nature survival courses whose students attended class terms lasting only days and were more often taught in outdoor facilities than in classrooms therefore x meets the requirements of sec_170 since it teaches a group of students an educational activity in one place on an ongoing basis therefore the numerous students enrolled in x’s aquaculture program which is taught in x facilities on a regular basis during the academic year satisfies the students normally attending class where a regular curriculum is carried on component as required under sec_170 conclusion since x has operated and continues to operate as an educational_organization it can be expected to satisfy the requirements of sec_507 of the code during its 60-month termination period by operating as an educational_organization described in sec_170 ruling based on the information submitted we rule as follows x can be expected to meet the requirements of sec_507 of the code during the 60-month period beginning bb by operating as an educational_organization described in sec_170 although x is considered to be a public charity for certain purposes x is still considered a private_foundation for purposes of the filing_requirements under sec_6033 and sec_6056 of the code accordingly x must continue to file form_990-pf for each year in the termination period a copy of this letter should be attached to x's form_990-pf donors including private_foundations may rely on this ruling that x is not a private_foundation until days after the end of its 60-month period however if notice that x will no longer be treated as the type of organization indicated above is published in the internal_revenue_bulletin donors may not rely upon this advance_ruling after the date of such publication also donors other than private_foundations may not rely upon this classification indicated above if they were in part responsible for or were aware of the act that resulted in x's loss of classification or if they acquired knowledge that the internal_revenue_service had given notice that x would be removed from that classification private_foundations may rely on the classification as long as x was not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that x would be removed from that classification this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative steven b grodnitzky acting manager exempt_organizations technical group sincerely enclosure notice
